DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 13-17, and 21-22 in the reply filed on 08 November 2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 November 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7
Claim 7 recites “type 211” and “type 312” which is an approximate expression and renders the claim indefinite as it is not clear to what “type” references.  See MPEP 2173.05 (III).  As such, the public is not appropriately appraised of the scope of the claim.  The first full paragraph of p.2 of the originally filed specification indicates applicant may have intended to claim where “211” and “312” are unit cells of the crystal lattices of the MAX phases and will be interpreted as such in order to advance prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN102517577 – machine translation provided by applicant).
Considering claim 1, Zhao teaches a piston ring coating (abstract) (i.e. a sliding element).  The coating is applied by thermal spraying and forms a NiCrAlSi alloy (i.e. an adhesive layer) further coated with Ti3SiC2 (p.5 last paragraph – p.6 continuing paragraph). This is a MAX phase material where n=2.  As such, the disclosure of Zhao anticipates that which is claimed.  
Considering claim 2, the teaching of the NiCrAlSi alloy underlayer is an underlayer which comprises Cr.
Considering claims 6-7, Zhao teaches the use of Ti3SiC2 (p.6 continuing paragraph) which falls within and anticipates the instantly claimed range.  See MPEP 2131.03.
Considering claims 8-9, Zhao is silent regarding the claimed hardness and modulus of elasticity.  However, Zhao teaches a substantially identical coating of substantially identical materials as those applicant claims and discloses as forming the sliding element.  As such, one would reasonably expect the coating of Zhao to possess the claimed hardness and modulus of elasticity as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 15, Zhao teaches where the sliding element is a piston ring (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN102517577 – machine translation provided by applicant) as applied to claim 1 above further in view of Samejima et al. (JP 2004-116707 – machine translation).
Considering claim 4, the teachings of Zhao as applied to claim 1 are outlined above.  Zhao teaches coated piston rings and where the base material is not particularly limited and may be cast iron, steel, etc. (p.5, 2nd to last paragraph).  However, Zhao does not teach the claimed materials.
In a related field of endeavor, Samejima teaches coated piston rings for internal combustion engines (abstract).  The coating may comprise Cr, nitrides, PVD coatings, etc. and the base material may be case iron, steel, etc. (Paragraph 11).  An example of SUS440 stainless steel comprising 17.5% Cr is taught as the base material for the piston ring (Paragraph 34).
As both Zhao and Samejima teach piston ring materials they are considered analogous.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhao with the steel material of the piston ring as taught by Samejima as this is considered a substitution of one conventionally known piston ring base material for another and one would have had a reasonable expectation of success. 
Considering claims 5 and 17, Samejima teaches where the Rz roughness of the coated piston ring is 1.5 microns or less to decrease scuffing load (Paragraph 28) and where the Rpk of the surface of the cylinder liner is than 0.05 – 0.2 microns to sufficiently hold an oil film (Paragraph 29) and where the Rk effective load roughness is 0.2-0.6 microns to prevent scuffing (Paragraph 30).  The Rz value overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  While the Rpk and Rk values taught by Samejima are those of the cylinder rather than the piston ring, this is considered is considered to render obvious the roughness parameters for the piston ring as well as these values are known to decrease scuffing and to allow for the formation of a sufficient oil film and one would have a reasonable expectation of success.

Claims 13-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN102517577 – machine translation provided by applicant) as applied to claim 1 above further in view of Sung et al. (US 4,505,835).
Considering claim 13, the teachings of Zhao as applied to claim 1 are outlined above.  Zhao teaches piston rings and their use in internal combustion engines st and 4th paragraphs) and where the piston ring is in contact with oil and a cylinder (p.2, 5th paragraph).  Examples are also taught of where the coated piston ring is in contact with oil and a pairing friction partner (p.6, 2nd to last paragraph, etc.).  This is considered to teach a tribological system of a sliding member of a piston ring paired with a frictional part in contact and at least one lubricant.  However, Zhao does not teach where the oil comprises an additive.
In a related field of endeavor, Sung teaches friction modifiers for lubricants (abstract).  The modifier comprises a reaction product of an amine and maleic anhydride (Column 2 lines 25-47) and is used in lubricating oil in internal combustion engines and lowers friction between a piston ring and cylinder wall which lowers fuel consumption (Column 2 lines 58-68).
As both Zhao and Sung teach piston rings in lubricated internal combustion engines they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zhao and to further include the friction modifier (i.e. additive) taught by Sung as this is known to lower fuel consumption and one would have had a reasonable expectation of success.
Considering claim 14, Sung teaches the use of an organic friction modifier (Column 2 lines 25-47).
Considering claims 21-22, Zhao teaches where the piston rings are used in diesel engines with engine oil (p.2, 4th – 5th paragraphs).

Claims 1-3, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Isberg et al. (US 2005/0076825).
Considering claim 1, Isberg teaches coatings of Mn+1AXn materials (abstract) and their use as low friction materials in moving contact surfaces (i.e. a sliding element) (Paragraphs 24 and 26).  An embodiment is taught where the coating is a laminated structure of M/ Mn+1AXn, etc. (Paragraphs 17-21) (i.e. at least one adhesive layer and one MAX phase layer).  Examples of the MAX materials include Ti2AlN, Ti3SiC2, etc. (Paragraph 4).
While not teaching a singular example of the instantly claimed sliding element this would have been obvious to one of ordinary skill in the art in view of the teachings of Isberg as this is considered a conventionally known configuration of conventionally known MAX materials and one would have had a reasonable expectation of success.
Considering claims 2 and 16, Isberg teaches the use of Ti for the M materials and where a layer within the laminate may be only the M material (Paragraphs 4 and 21).
Considering claim 3, Isberg teaches where the thickness of the films may be from one unit cell to a few millimeters (Paragraph 23).  This overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claims 6-7, Isberg teaches the use of Ti2AlN, Ti3SiC2, etc. (Paragraph 4).
Considering claims 8-9, Isberg is silent regarding the claimed hardness and modulus of elasticity.  However, Isberg teaches a substantially identical coating of substantially identical materials as those applicant claims and discloses as forming the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lapauw et al. (WO 2016/202892) teaches MAX phase materials and there use in coatings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784